DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
Applicant’s election without traverse of Claims 1-16, and 20-21 in the reply filed on 5/19/2022 is acknowledged.
Claims 1-16, and 20-21 are pending in the current application.

 Specification
The disclosure is objected to because of the following informalities:
In paragraph [0044]: the disclosure recites “The geophysical data product can be recorded…, thereby creating the geophysical data product.” It is not clear the data product is created when it already exists.
Appropriate correction is required.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities: 
“first direction and the second directions” should be “first direction and the second direction”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “sailing in the first direction along each of the plurality of adjacent lines of the first continuous subarea before sailing in the second direction along each of the plurality of adjacent lines of the second continuous subarea.” It is unclear whether this means sailing along ALL of the plurality of adjacent lines of the first continuous subarea before sailing along ANY of the plurality of adjacent lines of the second continuous subarea, or if this means sailing in the second direction along an individual line of the plurality of adjacent lines in the second continuous subarea must have been preceded by sailing in the first direction along an individual line in the first continuous subarea. For examining purposes, Examiner will interpret as “sailing in the second direction along an individual line of the plurality of adjacent lines in the second continuous subarea must have been preceded by sailing in the first direction along an individual line in the first continuous subarea.”
Claims 9 and 13 recite “turning with an increasingly wide radius after sailing each line in the first direction and the second directions”. It is not clear if there is a single radius of turning which increases after every line or if the radius of turning after sailing in the first direction is independent of the radius of turning after sailing the second direction.  For examining purposes, this will be interpreted as “turning with an increasingly wide radius after sailing each line in the first direction and turning with a second increasingly wide radius after sailing each line in the second direction.”
Claims 9 and 13 recite “turning with an increasingly narrow radius after sailing each line in the first direction and the second directions”. It is not clear if there is a single radius of turning which becomes narrower after every line or if the radius of turning after sailing in the first direction is independent of the radius of turning after sailing the second direction.  For examining purposes, this will be interpreted as “turning with an increasingly narrow radius after sailing each line in the first direction and turning with a second increasingly narrow radius after sailing each line in the second direction.”
Claim 20 recites “processing the geophysical data to generate the geophysical data product; and recording the geophysical data product…, thereby creating the geophysical data product.” However, if the data product is already generated, it is not clear how it can then be “created.” Therefore, the claim is indefinite. For examining purposes, examiner will interpret as “processing the geophysical data; and recording the processed geophysical data…, thereby creating the geophysical data product.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siliqi US 20130188448 A1.

Regarding claim 1, Siliqi teaches a method (seismic gathering process with sail lines shown in Fig. 2 annotated below with directions corresponding to one of two possible routes to sail, [0002-6]), comprising: 
sailing in a first direction along each of a plurality of adjacent lines of a first continuous subarea of a survey area while acquiring geophysical data (down in Region I in Fig. 2 annotated below); 
sailing in a second direction along each of a plurality of adjacent lines of a second continuous subarea of the survey area while acquiring geophysical data (up in Region III in Fig. 2 annotated below);
 sailing in the first direction along each of a first plurality of alternating lines of a third continuous subarea between the first continuous subarea and the second continuous subarea while acquiring geophysical data; and sailing in the second direction along each of a second plurality of alternating lines of the third continuous subarea while acquiring geophysical data (alternating down and up in Region II in Fig. 2 annotated below).

    PNG
    media_image1.png
    643
    451
    media_image1.png
    Greyscale


Regarding claim 2, Siliqi teaches the method of claim 1, wherein the first direction is opposite the second direction (down and up in Fig. 2 annotated above).

Regarding claim 3, Siliqi teaches the method of claim 1, further comprising sailing a continuous swath including a series of tracks, wherein sailing a respective track comprises: sailing along a line in the first direction; turning on a first side of the survey area; sailing along a line in the second direction; and turning on a second side of the survey area (each track consists of sailing down, turning at the bottom side of the survey area, sailing up, and turning at the top side of the survey area; three and three-quarter tracks are shown in  Fig. 2 annotated above).

Regarding claim 5, Siliqi teaches the method of claim 3, wherein the method includes sailing an additional three-quarter track comprising: sailing along an additional line in the first direction; turning on the first side of the survey area; and sailing along an additional line in the second direction (three and three-quarter tracks are shown in Fig. 2 annotated above).

Regarding claim 6, Siliqi teaches the method of claim 1, comprising sailing in the first direction along each of the plurality of adjacent lines of the first continuous subarea before sailing in the second direction along each of the plurality of adjacent lines of the second continuous subarea (down motion occurs before up motion in Fig. 2 annotated above).

Regarding claim 7, Siliqi teaches a method (seismic gathering process with sail lines shown in Fig. 2 annotated below with directions corresponding to one of two possible routes to sail, [0002-6]), comprising: 
sailing in a first direction along adjacent lines while acquiring geophysical data for a first portion of a marine survey route (down in Region I in Fig. 2 annotated above); 
sailing in a second direction along nonadjacent lines while acquiring geophysical data for the first portion of the marine survey route (up in Region II in Fig. 2 annotated above); 
sailing in the first direction along nonadjacent lines while acquiring geophysical data for a second portion of the marine survey route (down in Region II in Fig. 2 annotated above); and 
sailing in the second direction along adjacent lines while acquiring geophysical data for the second portion of the marine survey route (up in Region III in Fig. 2 annotated above).
Regarding claim 8, Siliqi teaches the method of claim 7, further comprising: 
sailing in the first and the second directions for the first portion of the marine survey route before sailing in the first and the second directions for the second portion of the marine survey route (all of the first portion consisting of down paths in Region I  and up paths in Region II occurs before second portion consisting of down paths in Region II and up paths in Region III); 
wherein the first and the second portions of the marine survey route cover geographically discontinuous portions of a survey area (the up paths in Region II in Fig. 2 annotated above belong to the first portion and are geographically discontinuous, the down paths in Region II in Fig. 2 annotated above belong to the second portion and are geographically discontinuous).

Regarding claim 11, Siliqi teaches the method of claim 7, further comprising: 
sailing in the first direction along nonadjacent lines for a third portion of the marine survey route; and sailing in the second direction along nonadjacent lines for the third portion of the marine survey route (The sailing in Fig. 2 annotated above covers the area of interest and would continue until the survey area is completely covered, [0006]; and it is inherent that the third portion exists when the survey area is large enough as shown in Diagram 1 below for illustrative purposes with portion outlined and arrows showing directions).
[AltContent: textbox (Portion I)][AltContent: textbox (Portion III)][AltContent: textbox (Portion II)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
Diagram 1

Regarding claim 12, Siliqi teaches the method of claim 11, wherein the method includes sailing for the first portion of the marine survey route before sailing for the third portion of the marine survey route before sailing for the second portion of the marine survey route (The sailing in Fig. 2 annotated above covers the area of interest and would continue until the survey area is completely covered, [0006]; Diagram 1 above illustrates the continued survey, with the portions outlined and it is inherent that portion I is sailed before portion III which is sailed before portion II).

Regarding claim 14, Siliqi teaches the method of claim 11, wherein sailing in the second direction for the second portion of the marine survey route and sailing in the second direction for the third portion of the marine survey route includes sailing along two adjacent lines (The sailing in Fig. 2 annotated above covers the area of interest and would continue until the survey area is completely covered, [0006]; Diagram 1 above illustrates the continued survey, with the portions outlined and it is inherent that the final “up” of portion III is adjacent to the first “up” of portion II).

Regarding claim 15, Siliqi teaches the method of claim 7, further comprising towing streamers while sailing ([003]).

Regarding claim 16, Siliqi teaches the method of claim 7, further comprising towing and actuating a source while sailing ([003]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siliqi US 20130188448 A1 in view of Lecocq US 20140121977 A1.

Regarding claim 4, Siliqi teaches the method of claim 3, 
Siliqi does not explicitly teach but Lococq teaches wherein the method includes sailing an additional one-quarter track comprising sailing along an additional line in the first direction (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siliqi to sail an additional one-quarter track similar to Lecocq. This would allow the vessel to finish towards the middle of a pattern which may be advantageous if the vessel’s next survey starts near the middle of the pattern.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Siliqi US 20130188448 A1 in view of Janiszewski US 10795041 B2.

Regarding claim 9, Siliqi teaches the method of claim 7, further comprising: 
Siliqi does not teach turning with an increasingly wide radius after sailing each line in the first direction and the second directions for the first portion of the marine survey route; and turning with an increasingly narrow radius after sailing each line in the first and the second directions for the second portion of the marine survey route.
Janiszewski teaches turning with an increasingly wide radius (spiral path with increasing distance from central point, Claim 1, Fig. 3) and turning with an increasingly narrow radius (spiral path with decreasing distance from central point, Claim 1, Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siliqi to turn with an increasingly wide radius. This would allow the vessel to cover the entire survey area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siliqi US 20130188448 A1 in view of Janiszewski US 10795041 B2 and further in view of Hite US 20120320711 A1.

Regarding claim 10, Siliqi teaches the method of claim 9, further comprising acquiring geophysical data while sailing;
Siliqi does not explicitly teach but Hite teaches not acquiring data while turning ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siliqi to not acquire data while turning. This would minimize data from outside the region of interest.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siliqi US 20130188448 A1 in view of Janiszewski US 10795041 B2.

Regarding claim 13, Siliqi teaches the method of claim 11, further comprising: 
turning with a first constant radius after sailing each line in the first direction for the third portion of the marine survey route; (turn radii after “down” paths are all identical in Fig. 2 annotated above)
turning with a second constant radius after sailing each line in the second direction for the third portion of the marine survey route (turn radii after “up” paths are all identical in Fig. 2 annotated above); 
Siliqi does not teach turning with an increasingly wide radius after sailing each line in the first direction and the second directions for the first portion of the marine survey route; and turning with an increasingly narrow radius after sailing each line in the first and the second directions for the second portion of the marine survey route.
Janiszewski teaches turning with an increasingly wide radius (spiral path with increasing distance from central point, Claim 1, Fig. 3) and turning with an increasingly narrow radius (spiral path with decreasing distance from central point, Claim 1, Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siliqi to turn with an increasingly wide radius. This would allow the vessel to cover the entire survey area and setup the region of constant radius turns in the third portion.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siliqi US 20130188448 A1 in view of Mattsson US 20180164459 A1.

Regarding claim 20, Siliqi teaches a method to manufacture a geophysical data product, the method comprising: 
obtaining geophysical data from a marine survey ([0002, 3]), wherein the marine survey includes: 
sailing in a first direction along each of a plurality of adjacent lines of a first continuous subarea of a survey area (down in Region I in Fig. 2 annotated above); 
sailing in a second direction along each of a plurality of adjacent lines of a second continuous subarea of the survey area (up in Region III in Fig. 2 annotated above); 
sailing in the first direction along each of a first plurality of alternating lines of a third continuous subarea between the first continuous subarea and the second continuous subarea; and sailing in the second direction along each of a second plurality of alternating lines of the third continuous subarea (down and up in Region II in Fig. 2 annotated above); 
Siliqi does not explicitly teach but Mattsson teaches processing the geophysical data to generate the geophysical data product; and recording the geophysical data product on a non-transitory machine-readable medium, thereby creating the geophysical data product ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siliqi to process the geophysical data to generate a geophysical data product and record it on a non-transitory machine-readable medium. This would allow the data to be used at another location or sold.

Regarding claim 21, Siliqi as modified above teaches the method of claim 20, 
Siliqi does not explicitly teach but Mattsson teaches wherein processing the geophysical data comprises processing the geophysical data offshore or onshore ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Siliqi to process the data either onshore or offshore. This would allow the processing to occur at a location with sufficient computational power to complete the processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645